Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 22, 2018

                                     No. 04-18-00131-CV

     Lorraine KENYON, Individually and as Executrix of the Estate of Theodore Kenyon,
                                      Appellants

                                               v.

                       ELEPHANT INSURANCE COMPANY, LLC,
                                    Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI14055
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER
       This is a permissive interlocutory appeal pursuant to TEX. CIV. PRAC. & REM. CODE ANN.
§51.014(d) (West Supp. 2017). We granted appellant’s petition for permissive appeal on April
26, 2018. TEX. R. APP. P. 28.3. The appellate record was complete on July 13, 2018, and the
appellant’s brief was therefore due on August 2, 2018. To date, appellant has requested two
extensions totaling 11 days which were granted to August 13, 2018. To date, neither the
appellant’s brief nor a motion for extension has been filed. See TEX. R. APP. P. 10.5(b).

       It is therefore ORDERED that appellant show cause in writing within seven (7) days
from the date of this order why this appeal should not be dismissed for want of prosecution. See
TEX. R. APP. P. 38.8(a)(1).

                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court